El JufA Asociado Se. Figueras,
emitió la opinión del tribunal.
El caso sometido á la decisión de esta Corte Suprema, es un recurso de apelación interpuesto por Francisco Do-nes Ramos, contra sentencia del Tribunal del Distrito de Hurnaeao que le condenó á la pena de muerte.
El fiscal de dicha corte presentó contra el apelante acu-sación que juró el veinte y uno de marzo del año corriente *471imputándole, en unión de otros, el delito de asesinato en primer grado cometido del modo siguiente:
“Que allá por el día veinte y cinco de Febrero de mil nove-cientos cinco, en el pueblo de San Lorenzo, dentro del Distrito Judicial de Humacao, Puerto Pico, el acusado Francisco Dones, allí y entonces, con malicia premeditada, expresa y de propósito firme y deliberado, infirió con un puñal una’ herida mortal á José Cor-dovés Berrios, á consecuencia de la cual falleció el dicho Cordovés Berrios el día primero de Marzo de mil novecientos cinco.- — Y que el acusado José Ramón Anguita, ileg.almeiute .aeonsejíó é incitó con malicia premeditada, expresa, al referido Francisco Dones á per-petrar dicho delito de asesinato. — Y que el acusado Isidro Guzmán, ilegalmente aconsejó é incitó con malicia premedi-tada, expresa, al referido acusado ' Francisco Dones, ' en la comisión del susodicho delito de asesinato. — Y que la acusada María Rodríguez, ilegalmente incitó y aconsejó con malicia premedi-tada, expresa, al mencionado acusado Francisco Dones á la comi-sión de dicho delito de asesinato. — 'Este hecho es contrario á la ley para' tal caso prevista, y á la paz y (dignidad de “El Pueblo de Puerto Rico”
Con fecha veinte y tres de marzo del año actual el acu-sado Francisco Dones Ramos hizo la alegación de “no culpable” en propia persona.
Con fecha diez de abril siguiente y en corte abierta se dictó una orden decretando la separación de la causa de Francisco Dones Ramos de la de los demás acusados, para que fuera dicho Dones juzgado separadamente, y así con-tinuó este proceso su curso ordinario.
Se siguió, pues, este juicio ante la Corte del.Distrito de Humacao y tuvo su término en dos sesiones sucesivas dtí los días 17 y 10 de abril de 1905 y, después de las instruc-ciones dadas al jurado por el juez de derecho,' regresó aquél á la corte trayendo el siguiente veredicto:
“Xoüotros, el Jurado, encontramos al acusado Francisco Dones Ramos, culpable del delito que se le acusa, ó sea 'de asesinato en primer grado.”
El veinte y cuatro de abril último y en vista de que el *472acusado nada alegó contra el pronunciamiento do la seiL tencia se dictó ésta en la siguiente forma.
“Por lo tanto, la Corte, después de haber visto, entendido y con-siderado suficientemente eL asunto, ordena, adjudica y decreta, que el acusado Francisco Dones Ramos, convicto del delito de asesinato en primer grado, sea trasladado por el Marshal ele la (iorte de Dis-trito de Humacao, dentro del término de diez 'días, de la Cárcel de. Distinto de Humacao, á la Penitenciaría de la isla !de Puerto 'Rico, y allí sea custodiado con toda seguridad por el Alcaide de dicha Penitenciaría, hasta el viernes día veinte y se.i-s del ..mes de junio de 1905, en cuyo día y entre las horas de las nueve de la ma-ñana y las cinco de la tarde, dicho acusado, Francisco Dones Ramos, será colgado por el cuello ‘hasta que halla expirado, por el dicho Alcaide de la Penitenciaría, ordenándose además, por el Se-cretario de esta Corte de Distrito, se libre al Marshal del Distrito una copia certificada del veredicto del Jurado y de la sentencia de esta Corte, en este caso, debiendo el Alcaide de dicha Penitenciaría informar debidamente á esta Corte sobre el exacto y fiel cumplí-' miento Ide esta sentencia, con las costas correspondientes.' — Dada en Iluma'cao, bajo mi firma, á los veinte y cuatro días del mes de abril de mil novecientos cinco. — J. Á. Erwin, Juez de la Corte de Distrito de Humacao. — ^Certifico.—Enricpie Rincón. — Secretario Corte de Distrito de Humacao. ’ ’
El abogado don José M. Cuadra á nombre del acusado interpuso recurso de apelación para ante esta Corte Su-prema y quedó, por tanto, y por orden del juez sentencia-dor suspendido el mandamiento de ejecución.
No bay pliego de excepciones, ni moción para nuevo juicio, ni otras alegaciones.
Todo lo que basta aquí se ha reseñado consta en este ro-llo de apelación en dos certificaciones que ocupan los folios 3, 2, 3, 4, 5,103,104, y 105 expedida por el secreta,rio de Humacao con su firma y sello de la corte y afirmando que es copia fiel y corr'ééta de las actuaciones obrantes en el récord.
Los folios intermedios desde el seis al ciento dos, ambos inclusives, contienen una transcripción de las notas ta-*473quigváficas y en la que se detalla el testimonio de veinte y cinco testigos presentados por el fiscal y once de la de-fensa por medio de preguntas y respuestas, se liaeen constar las instrucciones dadas al jurado por el juez, sin que aparezca en la transcripción la firma de éste, se expre-sa que las parte manifestaron que no creían necesario ampliar esas instrucciones, y después el taquígrafo don Arturo Muñiz certifica que lo anterior es copia fiel y exac-ta de las notas taquigráficas tomadas por él en el acto del juicio firmando dicha certificación como tal taquígrafo de la Corte de Distrito de Humacao.
Teniendo por base los antecedentes reseñados, presen-ta el letrado don José de Guzmán Benitez á nombre de Francisco Dones Ramos ante esta Corte Suprema un ale-gato en el cual después de un trabajo narrativo y minu-cioso sostiene, que se ban cometido los siguientes:
ERRORES DE DERECHO
Primero •. Porque se han admitido como -prueba de. confesión del acusado, las declaraciones de referencia de dos testigos, nombrados Ruperto Félix Meléndez y Juan Díaz.
Segundo: Porque cometió error la Corte al dar las instrucciones al Jurado sobre la interpretación del art. 206 del Código Penal.
Tercero: Porque también lo cometió al instruir al Jurado sobre la eficacia de la prueba de confesión del -acusado, suministrada por re-feren’eia de los dos citados testigos.
' Cuarto: Porque se 'cometió error con la tolerancia observada con el Fiscal, consintiéndole interrogaciones sugestivas, mientras que á la defensa se le limitó su derecho al preguntar y repreguntar á los testigos. ; * j
Quinto \ Porque se lia cometido error al no admitir toda la prueba testifical propuesta por la defensa para impugnar la veracidad de los testigos ya indicados, Ruperto Félix Meléndez y Juan Díaz.
ERRORES DE HECHO.
El veredicto se dice que es contrario al resultado de las pruebas.
Primero: Porque admite como.cierto que el acusado estuvo en San Lorenzo el sábado veinte y cinco de febrero por la noche.
*474Segundo: Porque, aún suponiendo que Dones hubiese estado esa noche en San Lorenzo, el Veredicto admite como .probado que fue el acusado el que mató á José Cortdovés Berrios.
Tercero: Parque admite como probada la confesión de Dones por las declaraciones de los dos testigos Meléndez y Díaz, no obstante, re-sultar probada la falsedad de dichas declaraciones.
Cuarto: Porque admite como probada la historia del puñal en-contrado en unas matas de .calabaza, así como la confidencia hecha al Fiscal para que éste enviase después al Capitán Guerrero á bus-car durante dos horas dicho .puñal.
Quinto: Porque admite como .probado (pie el .cuchillo así encontra-do, es de la propiedad y uso de Francisco Dones, por las declaracio-nes de Agustín Collazo y de .Ramón Martínez, que, por sí solas no constituyen prueba sobre el particular por ser inverosímiles.
Sexto: Porque admite como probado que con ese cuchillo se ha .cometido el asesinato de José Gordovés Berrios, sin que se 'haya in-tentado siquiera comprobar pericialmente, si el tal cuchillo tiene manchas ó vestigios de sangre humana.
Reasumiendo su alegato el apelante sostiene' que el vere-dicto es contrario, á derecho y á las pruebas y fundado en el artículo 308 del Código de Enjuiciamiento Criminal é invocando las facultades que tiene este Tribunal con arre-glo al 364, solicita la revocación de la sentencia, anulación del juicio celebrado en esta causa y la celebración de otro.
El fiscal impugnó el recurso y pide que se desestime con las costas.
Tanto el abogado del acusado, como el fiscal, sostuvieron oralmente en el acto de la vista sus respectivas pretencio-nes informando todo el tiempo que creyeron necesario á los fines que perseguían.
Consideremos en primer término'el supuesto error de derecho que se' supone, cometido al admitirse como prue-ba las declaraciones que se llaman de referencia. Son és-tas, según el alegato presentado ante esta Corte Suprema las rendidas por Ruperto Eélix Meléndez y Juan Díaz. Esos testigos, según se dice, refieren la confesión que les hizo el mismo acusado y esto no se-opone bajo concepto *475alguno á lo que,dispone el artículo 7 del Código de Enjui-ciamiento Criminal ni puede sostenerse que esas declara-ciones sean de referencia para deducir de allí que se co7 metió el error de derecho que se señala con el número primero en el alegato que estamos examinando.
Este Tribunal en la causa de El Pueblo de Puerto Rico contra Juan de Mata■ Elújier y Juan del Carmen Grolo, procedente de Arecibo y que se falló en 20 de no-viembre de mil novecientos cinco al considerar esta mis-ma cuestión dijo:
“Este punto ha sido disentido ampliamente y resuelto en veinte y cinco de junio de mil novecientos cuatro en la causa contra Francisco Rivera (a) Panchilo, en la que se hacía referencia á un mi-mero suficiente de autoridades, incluyendo, entre otras, la obra 'de Derecho de Cooley sobre limitaciones Constitucionales, página 879 á 383 inclusives, y á la de Greenleaf sobre prueba ó evidencia, artí-culos 214 y 215. Con respecto á-este -punto, no juzgamos necesario citar otras autoridades. Claramente se ve que la alegación no es buena y que lia sido presentada íi virtud de una, errónea aprecia-ción de la ley. ’
No, esas declaraciones no son de referencia.
Están consideradas como propia confesión del acusado y es válida en tanto en cuanto no se demuestre que se obtuvo por coacción, violencia, promesa ó por algo que obligara á la voluntad á obrar en ese sentido por estímu-los poderosos y capaces de violentar en esa forma su con-ciencia. Están esas declaraciones admitidas en el derecho penal americano que es donde debemos buscar la génesis de nuestras leyes penales sustantiva y adjetiva.
Pero hay que dejar aquí consignado que el estudio de este motivo del alegato se hace únicamente en gracia á la grandísima importancia de esta causa. Preferimos ante esta última consideración ser tolerantes hasta donde sea posible. Y decimos esto, porque más después veremos que - ni por un simple alegato ante esta corte ni por medio de transcripciones de notas taquigráficas podemos saber lo *476que declararon los testigos y si ellos son ó-no de referen-cia. Hay en la ley un medio adecuado de traer en apela-ción con toda la autenticidad necesaria todo cuanto á la prueba se refiere.
Pasemos al segundo error de derecho que se cree come-tido al interpretarse por el juez el art. 206 del Código penal. Ese artículo previene que ninguna persona puede ser convicta de asesinato “á menos que el hecho de haber sido causada la muerte por el acusado se pruebe de modo que no haya lugar á duda razonable.” Con esta ocasión, se copia en el alegato la parte de las instrucciones dadas al jurado tendentes á explicarle lo que debe entenderse por “duda razonable” y á la verdad que no encontramos nada reprochable en los conceptos que se transcriben. Pe-ro hay más, el juez invitó a los abogados del acusado y al fiscal para que manifestasen si creían necesario ampliar las instrucciones en cualquier sentido y todos manifesta-ron que no. Este, hedió en el acto de la vista de esta ape-lación se reconoció como cierto por ambas partes y esto demuestra la completa imparcialidad por parte del juez de derecho por más que en el alegato, el abogado encarga-do de la defensa del acusado ante esta. Corte Suprema se se muestre inconforme con esas instrucciones porque es-to revela, por su parte, celo en el ejercicio de sus deberes profesionales que le obligan á agotar todos los medios le-gales posibles en pro de la defensa de su patrocinado, pero no se demuestra, con ello que el referido juez de de-recho fuese realmente deficiente en sus instrucciones.
Apartí, de estas consideraciones y prescindiendo de la negativa expresa para ampliar las instrucciones á que se invitó á los defensores, nuestro Código de Enjuiciamien-to Criminal en su artículo 266 consagra de modo categó-rico el derecho cpie tienen las partes de “presentar un re-sumen por escrito pidiendo que se comuniquen al jurado ciertas instrucciones. -.Entonces el Tribunal,- si-estima ese *477resumen exacto y pertinente, debe comunicarlo, denegán-dolo en caso contrario, siendo deber del Tribunal Consig-nar al dorso de todo resumen la providencia que recayere y si una parte de ese resumen ó instrucción se comunicare rechazándose la otra, el Tribunal debe hacer la debida distinción,- -indicando la parte que haya sido comunicada al jurado y la que haya sido denegada.”
De modo que aún suponiendo que las instrucciones da-das al jurado fueran deficientes ó erróneas, que no lo cree-mos, tenían los abogados que intervinieron en la corte de Humacao un derecho consignado en la ley para completar-las ó corregirlas hasta donde el tribunal lo considerase per-tinente y si no ejercitaron ese derecho ni aún estimulados por .la invitación espontánea del juez de derecho, hoy no es posible señalar con fruto deficiencias ó errores en esas instrucciones cuando en el acto del juicio se consideraron por la representación del mismo acusado como suficientes y ajustadas á la ley.
Esas instrucciones transcritas por el taquígrafo ocu-pan siete folios y se extienden en consideraciones sobre lo que es la “malicia premeditada;” puntualiza y discuto la premeditación explicando cuando es expresa y cuan-do es tácita relacionándola con la intención, cu-ya existencia se prueba por el acto mismo delic-tivo ; razona sobre el respeto que merece la vida. de todo hombre; considera lo que es el elemen-to “acecho” por las circunstancias que le caracterizan y después afirma que si en tales circunstancias y buscando de antemano el sitio oculto y solitario protegido por la os-curidad de la noche y, aprovechando el momento en que la víctima no puede defenderse, se le acomete,y se le mata, entonces el delito que se ejecuta es el de asesinato en primer grado, siendo de segundo-grado la muerte ilegal de un ser humano con malicia y premeditación ¡manifiesta luego el juez que la culpabilidad ó inocencia del acusado depende *478de la prueba; deñne ésta y la considera en sus dos aspectos, directa ó indiciaría ó circunstancial; habla de la necesidad de apoyarse en la mayor parte de los casos en el segundo género de prueba porque el instinto de-la propia conser-vación lleva á el hombre á eludir la presencia de testigos cuando trata de cometer un acto delictivq, y explica el juez que tanto la una como la otra prueba sirve para llevar la convicción al ánimo de los jurados que tienen que decidir en su conciencia y en este caso si el acusado estaba ó no la noche de autos en San Lorenzo; tienen que examinar las piezas de convicción y decidir también en su conciencia si el puñal que tienen á la vista es ó nó de Dones; si se en-contró en la forma y en el sitio que él indicó en su confe-sión y si íué el arma que causó la herida mortal á Berrios, deben los jurados, pesar cuidadosamente las declaraciones de todo testigo aquilatando el valor de cada testimonio que ha de ser tanto más aceptable cuanto mejor sea el con-cepto que les merezca el testigo que depone; deben consi-derar las declaraciones de los testigos que dicen que el acusado les confesó su delito; deben tener en cuenta las contradicciones, si las hay, é inclinarse hacia donde crean honradamente que existe la verdad y, partiendo del hecho cierto de la muerte de don José Oordovés Berrios, tienen que decidir si el hombre que ha traído á la corte el fiscal y que determina en su acusación, es ó nó culpable y en qué grado de los dos en que se divide el asesinato; explica por último lo que debe entenderse por “fuera de duda razona-ble” que no quiere decir “sin duda alguna”, porque sería imposible que la conciencia llegara á un criterio de certi-dumbre valiéndose, de medios falibles dentro de la imper-fecta naturaleza humana. “Fuera de duda razonable” quiere decir que después de examinar el jurado el valor de toda la prueba con ánimo desapasionado y sereno y pues-tas en frente de todas las contradicciones que se adviertan, *479se.llegue á la convicción moral de la culpabilidad ó inocen-cia del acusado.
Esas son en síntesis las instrucciones que sin la autenci-dad necesaria, se traen en notas taquigráficas.
En ella se apoya el apelante para impugnarlas y noso-tros, en atención á la importancia y gravedad de este caso en que se trata de la vida de un hombre y en honor á la ilustrada defensa, nos hemos detenido á considerarla y, no obstante la manera imperfecta é impropia con que han sido traídas á esta apelación, creemos que llenan las exigencias del artículo 206 del Código Penal y 266 del Código de Enjuiciamiento Criminal.
Y decimos que la forma es imperfecta é impropia por-que á ello nos autoriza el artículo 300 del citado Código de Enjuiciamiento Criminal.
Si consideramos que las instrucciones al jurado fueron tomadas por taquígrafo, era necesario que esas notas vi-nieran con los endosos en que se consignase la resolución del Tribunal y así formarían parte del acta y cualquier error del mismo podría utilizarse en la apelación de igual modo que si se hubiera consignado en la exposición de hechos ó declaración de excepciones. Pero ya hemos vis-to que en la transcripción taquigráfica nada de eso consta ni aún la firma del juez, y entonces teníamos razón al afirmar que podíamos prescindir de toda consideración en el punto referente á las instrucciones.
Es necesario considerar el quinto error de derecho con-sistente, según se afirma, “en no admitir toda la prueba testifical propuesta por la defensa para impugnar la ve-racidad de los testigos Ruperto Eélix Melénclez y Juan, Diaz”, porque algo hay en el récord propiamente dicho. Efectivamente consta que á una lista de testigos presen-tada por la defensa y que no fue incluida en los testigos ■juramentados en el día anterior, la corte negó que fuesen examinados y el abogado en el acto manifestó que tomaba *480excepción; pero la corte considera luego este incidente oyendo al letrado, defensor y por fin resuelve que sean examinados cinco de los testigos de la lista y fiay que su-poner que fueran elegidos por la propia defensa y que de clararon, toda vez que no consta después protesta alguna ni excepción de ningún género sobre este particular. Hay que suponer pues, que hubo en este punto perfecta conformidad. No constan los nombres ni númeio de los testigos.
No podemos tampoco prescindir de considerar el sexto error de hecho á que. se refiere el alegato del apelante porque supone que no pudo .tenerse (tomo probado que con el cuchillo encontrado se cometió el asesinato de José Oordovés Berrios sin que se intentase siquiera compro-bar pericialmente si el tal cuchillo tiene manchas ó ves-tigios de sangre humana.
¡ái efectivamente en el arma ocupada existía alguna mancha á simple vista perceptible y que indujese al áni-mo á sospechar que fuese sangre, esa diligencia pericial de reconocimiento hubiera sido pertinente en su oportu-nidad así como la autopsia con el informe médico consi-guiente. Pero esas circunstancias,' según se afirma, no se llevaron al jurado y éste con la prueba que á su presencia se practicó apreciada en conjunto, ha dado por probado ese hecho y los demás necesarios á engendrar el veredicto de' culpabilidad . Este no puede combatirse con la prueba que dejara de practicarse. Hay que combatirlo demos-trando en forma los errores cometidos al apreciar la la prueba practicada.
No podemos prestar la misma consideración á los de-más motivos á que se refiere el apelante en su alegato presentado ante esta Corte Suprema. Si se lee con dete-nimiento ese escrito, se verá que sustancialmente los su-puestos errores de derecho 4o. y lo. al 5o., de hecho, se contraen á la apreciación de la prueba al extremo de que *481los últimos están comprendidos bajo el rubro “321 vere-dicto es contrario al resultado de las pruebas.”
¿ Cómo podríamos nosotros formar con esas simples ■ notas taquigráficas un juicio contrario al que formaron los doce ciudadanos que constituyeron el jurado que co-mo dicen muchos defensores de esta institución es ante todo y sobre todo el órgano de la conciencia popular !
¿Gomo podríamos precisar nosotros sin peligro para los altos fines de la justicia que el juez consintió al fiscal preguntas sugestivas, que limitó el número de los testigos-de la defensa y que el jurado se equivocó al dar por pro-' bado en su honrada conciencia que Dones estuvo en la noche del crimen en San Lorenzo, que mató á José Cordo-vés Berrios, que se encontró el arma homicida en el sitio en que el mismo acusado la ocultó, según la confesión que éste hizo á Ruperto Félix Meléndez y que ese cuchillo era de la propiedad y uso constante del acusado Francisco Dones Ramos!
En manera alguna. Esas notas taquigráficas pudieron perfectamente servir para redactar un pliego de excepcio-nes ó mejor una exposición de hechos.
En cuanto á las excepciones, el capítulo 6o. expresa cuándo las puede oponer el acusado y en qué caso, y de-sarrolla la forma y manera que en cada ocasión es indispensable para que pueda surtir sus efectos en un recurso de esta índole precisando el art. 299, que el escrito ó decla-ración de excepciones, debe contener solamente las prue-bas que fueren necesarias para exponer los puntos de' derecho en que se basen las excepciones y facultando al juez al resolverlas estén .ó nó conformes las partes para eliminar todos los demás extremos contenidos en la de-claración.
Y en cuanto á la exposición de hechos hay que atender á la regla 17 de las dictadas para las Cortes de Distrito *482de la isla aprobadas por el Hon. 'Attorney General, que dice así:
“•Después del juicio (de una causa la ¡defensa ó la acusación podra baeer una relación escrita de los hechos presentados como prueba en el juicio, y someter la misma á la parte contraria, ó á su abogado, para su examen. Tal relación de hechos deberá contener un lleno y completo estado de todos los hechos presentados como prueba en el juicio de la causa, expresando el testimonio de cada testigo en forma concisa y narrativa, y también incluyendo copias de. todos los documentos presentados como prueba, y la certificación de las partes ó sus' Abogados así lo justificará. Si. el acusado ó su aboga-do'y-el Fiscal, llegaran á un acuerdo sobre la relación de hechos, ésta será sometida- al Juez, quien, si la encuentra correcta, la apro-bará y la firmará, y se entregará en Secretaría, y una copia de ella, será incorporada en la transcripción, á los efectos de la ape-lación. Si las partes no llegaren á un acuerdo, la relación de he-chos será entonces preparada por el Juez, quien deberá certificar-la, y también certificará que las partes no llegaron á un acuerdo. Tal relación de hechos, debe ser formada y entregada en Secretaría, dentro del término que la Corte designe, no excediendo del tiempo fijado para la aprobación del pliego de excepciones.” . ■
Do todos modos, ya se trate del caso en que el veredicto sea contrario á derecho ó á las pruebas, ó ya se trate de la decisión del juez admitiendo ó denegando testimonios, siempre resulta que nos falta aquí el pliego de excepcio-nes ó la exposición de hechos que tuviera la garantía de la exactitud de lo que realmente ocurrió en el juicio, ga-rantía que hubiera adquirido el pliego ó la exposición con la conformidad del fiscal á ser posible y en todo caso con la. aprobación del juez que es la tendencia de las disposi-ciones anteriormente citadas.
Y aquí podría presentarse por parte del apelante la objeción de que las copias taquigráficas escritas en ma-quinilla “constituyen prima facie del acta del juicio y podrán usarse al hacerse cualquier moción para la cele bración de un nuevo juicio, revisión ó apelación del mis-mo, en los casos en que el acta del Tribunal sea necesa-*483ria”, según agí se dice én el último inciso de la sección 5a. de la ley aprobada en 10 de marzo de 1904, “creando las plazas de taquígrafos-reporters de los tribunales de distrito, determinando sus deberes y fijando sus sueldos y compensaciones.”
Pero ya este punto ha tenido su debida consideración y se ha fijado el verdadero sentido y alcance que tiene ese precepto en el caso de El Pueblo de Puerto Rico contra Juan de Mata Eligier y Juan del Carmen Groló fallado por este Tribunal Supremo en veinte de noviem-bre de mil novecientos cinco y en el caso de El Pueblo de Puerto Rieo contra Eusebio Torres Candelaria que se sentenció en veinte y ocho de noviembre de mil nove-ciento cinco, ambos procedente de la Corte de Arecibo.
Allí se dijo que hay un error en la traducción española porque en la edición inglesa dice que esas copias consti-tuirán prima facie de las minutas de la corte, no del acta del juicio (en el concepto de documento firmado por el juez) y la palabra minuta, (minutes) significa, según las autoridades que allí se citaron y á que nos remitimos, el sumario breve ó memorandum de lo ocurrido en la corte durante las sesiones del juicio, pero jamás en las minutas se han incluido las declaraciones de los testigos que es lo que se trae aquí para deducir la pretención de un nue-vo juicio, y por consiguiente, no pueden esas copias certi-ficadas por el taquígrafo constituir pruebaprima facie de lo que en relación con la prueba ocurrió en el juicio ce-lebrado ante la corte de Humacao.
Por último se cita por el apelante en su alegato el art. 364 del Código de Enjuiciamiento Criminal para demos-trarnos que tenemos el poder para decretar un nuevo jui-cio. Esto es innegable. Pero esta facultad no es capricho-sa ó arbitraria. Está subordinada á la justicia. • Y sí no-sotros viéramos hoy que de la acusación misma ó de la sentencia misma, se dedujese de modo evidente un error *484fundamental no tendríamos reparo alguno en dictar la. resolución procedente para restablecer el derecho con-culcado ejercitando esa misma facultad que nos otorga, la disposición citada, facultad que lia sido ratificada por. la sección la. de la ley de la Asamblea Legislativa apro-bada en. treinta de mayo de mil novecientos cuatro.
Pero aquí no hay nada de eso. Aquí se discute, la prue-ba. Nada se. nos demuestra en contrario y tenemos que: presumir que el veredicto, y la sentencia están de acuerdo con el derecho y con las pruebas.
Así -las cosas no cabe más, por sensible que nos sea,, que cumplir con nuestro deber, denegando la. celebración, de un nuevo juicio y confirmando la sentencia que la cor-. te de Iíumacao dictó en veinte y cuatro de abril del año corriente con las costas al apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.